Memorandum by the Court.
Plaintiff sought to bring in the additional defendants by so-called supplemental summons and supplemental complaint, after the Statute of Limitations had run and prior to the effective date of CPLR 203 (subd. [e]) upon which respondent relies. The cause of action as against appellant was barred under CPLR 218 (subd. [a]) in any event and, further, as to it the complaint was not an “ amended complaint ” within the meaning of either sections 244, 245 of the Civil Practice Act or CPLR 3025. Judgment reversed, on the law and the facts, and complaint dismissed, without costs. Gibson, P. J., Reynolds, Taylor, Aulisi and Hamm, J J., concur.